DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 08/16/2022 have been fully considered.
With respect to the election/restriction requirement, applicants change of election to Group I is acknowledged. Thus, claims 1 and 4-19 are examined herein and claim 20 is withdrawn. Since applicant received an Office action on Group II, the change in election and Applicant's amendment necessitate the new ground(s) of rejection presented in this Office action. Thus, this Office action is made final. Examiner will rejoin withdrawn method claims only if the  withdrawn method claims satisfy ALL the rejoinder requirements set forth in the Office action dated 02/16/2022. 
With respect to foreign priority, applicant’s argument that certified copies were attached is not found persuasive. No certified copies of the Chinese applications were received in applicant’s response dated 08/16/2022. Examiner recommends applicant to see the definition of Certified copies in MPEP § 215 II. Examiner further notes that applicant may need to file a petition and a petition fee to file the certified copies as the timeline to provide these documents has expired (See 37 CFR 1.55 (f) and MPEP § 215.02). Additionally, the four certified English translations of the Chinese applications fail to clearly and individually identify the corresponding Chinese application. Thus, it is unclear which English translation belongs to each Chinese application and clarification is required. 
 With respect to the specification objection(s), applicant’s amendment(s) to the abstract has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's election and amendment(s) introduced new 112 issues. 
With respect to the argument that the prior art of record does not teach or suggest a laser range finder is not found persuasive, Qing discloses/suggests the inclusion of a “laser range finder” (pg. 13). Additionally, arguments are moot in view of the new grounds of rejection presented in this Office action,
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese applications CN 2019100748617, CN 2019201326321, CN 201911118080X and CN 2019219724944 filed on January 25, 2019, January 25, 2019, November 15, 2019, and November 15, 2019, respectively. It is noted, however, that applicant has not filed a certified copy for any of the Chinese applications as required by 37 CFR 1.55. Examiner recommends applicant to see the definition of Certified copies in MPEP § 215 II. Examiner further notes that applicant may need to file a petition and a petition fee to file the certified copies as the timeline to provide these documents has expired (See 37 CFR 1.55 (f) and MPEP § 215.02).
The submitted four certified English translations of the Chinese applications fail to clearly and individually identify the corresponding Chinese application it belongs to and no certified original copies of the . Chinese applications are present. Thus, it is unclear which English translation belongs to each Chinese application. Thus, a correction is needed. See 37 CFR 41.154(b) and 41.202(e). 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. CN 2019100748617 and CN 2019201326321, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 17-18 of this application. For instance, these Chinese applications do not appear have sufficient support for the limitations “positive electrostatic generator” “negative electrostatic generator” of claims 17-18. The claimed generators are neither shown nor described in these Chinese applications. As the result, claims  17-18 are not given the priority benefit to these Chinese applications. 
Claim Objections
Claim(s) 14-15 is/are objected to because of the following informalities: 
In claim 14, “Mpa” should be changed to --MegaPascals (MPa)-- in view of [0055] of applicant’s published application. 
In claim 15, “calcium chlorine” should be changed to --calcium chloride-- in view of [0063-0064] of applicant’s published application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-14 and 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “according to claim 2” which is indefinite because claim 2 was cancelled. 
Claim 4 recites the limitation “a nozzle suction device (5), disposed on the Z-axis driver (3), the nozzle suction device (5) is adapted to the printing nozzle (4)” which is indefinite. The scope of the limitation “the nozzle suction device (5) is adapted to the printing nozzle (4)” is unclear as it is unclear what the claimed adaption encompasses. Is the nozzle suction device (5) disposed on the Z-axis driver, the printing nozzle, or both? 
Claim(s) 5-14 and 17-19 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 12 recites the limitation “the heating temperature ranges from room temperature to 500° C” which is indefinite. It is unclear how a room temperature can be a heating temperature. How can something be heated and at the same time be at room temperature?
Claim 16 recites the limitation “an electrical conductivity of the salt solution is adjusted by adjusting a concentration of the salt solution” which is indefinite. it is unclear which structural element of the apparatus performs the functional limitation and/or how the apparatus is capable of adjusting the concentration of the salt solution. Thus, the scope of the claim is unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing (CN 103462725A with English machine translation – of record) in view of Bennett (US 20200406542 – of record), and Schwartz (US 20070089993), alone or further in view of Pan (US 20050025905) and/or Qiao (CN 109732904A with English machine translation - attached).
Regarding claim 1, Qing discloses an apparatus for three-dimensional printing (Abstract, Figures) using a salt solution (calcium chloride solution: pg. 13), comprising:
a receiving platform system comprising:
a conductivity cell (container 23) containing the salt solution (pg. 3),
…
a printing platform (22) disposed in the salt solution in the conductivity cell (pg. 11, Fig. 1, Fig. 4), and
a printing platform driver (36) connected with the printing platform and driving the printing platform to move along a Z′-axis perpendicular to a horizontal plane (pg. 11, Fig. 1);
a printing device (18) disposed above the receiving platform system and printing a product on the printing platform (pg. 11, Fig. 4); 
a PC control system (“control unit”) respectively connected with the …, the printing platform driver, and the printing device (passages directed to pg. 5-6); and 
a laser rangefinder (“laser range finder”) connected with the PC control system, wherein the laser rangefinder measures a height of a top surface of the product printed by the printing device relative to a liquid surface of the salt solution in the conductivity cell (“laser range finder” in combination with the control unit is capable of determining the altitude/height of the upper surface of the working panel 22 relative to the liquid level in container 23 to determine/make desired adjuments, wherein the upper surface of the working panel 22 can be the top surface of the product printed by the printing device after at least the first layer is printed: pg. 13).

    PNG
    media_image1.png
    483
    539
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    449
    410
    media_image2.png
    Greyscale

Qing fails to disclose an electrostatic generating system connected with the conductivity cell.
In the same field of endeavor, apparatuses for three-dimensional printing, Bennet discloses the technique of incorporating an electrostatic generating system (high voltage power supply: P0040 and 0071; wherein multiple voltage sources can be used and can provide positive and/or negative voltages: P0045 and 0052), connecting the electrostatic generating system to a printing surface (P0049-0051 and Fig. 1; wherein a negative voltage can be applied instead of grounding: P0052; based on P0027 and 0052 of Bennet), and controlling the electrostatic generating system during printing (P0053 and 0056) for the benefit(s) of allowing the 3D printer to perform conventional bio-printing techniques and to also perform electro-hydrodynamic techniques within the same printing session (abstract, P0002, 0004, 0006, and 0040), allowing generation of an electric field to facilitate transportation of material (P0027), enhancing control/guidance of the deposition of the extruded material (P0051), and/or enhancing printing precision (P0006). While Bennet does not disclose a conductivity cell comprising a salt solution, a person of ordinary skill in the art would have known/recognized that connecting the electrostatic generating system directly to a conductivity cell comprising a salt solution and the build platform instead of the build platform is an obvious alternative due to the inherent electrical conductivity of the salt solution in view of the well-known principles of electrochemistry.
In the same field of endeavor, apparatuses for three-dimensional printing, Schwartz discloses the technique of connecting an electrostatic generating system (94) with a conductivity cell (90) storing an electrolyte solution (P0047, Fig. 5) and controlling the voltage/current levels of the electrostatic generating system for the benefit(s) of allowing electrodeposition (abstract) and/or controlling deposition parameters of material (P0031-0032).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Qing in view of Bennet and Schwartz by incorporating and connecting an electrostatic generating system to the conductivity cell and by connecting the electrostatic generating system to the control unit to control the voltage/current levels of the electrostatic generating system for the benefit(s) of allowing the 3D printer to perform conventional bio-printing techniques and to also perform electro-hydrodynamic techniques within the same printing session, allowing generation of an strong electric field to facilitate transportation/electrodeposition of material, enhancing control/guidance of the deposition of the extruded material, and/or enhancing printing precision/deposition. 
In the alternative, if applicant believes that Qing does not disclose a laser rangefinder due to the poor machine translation, then in the same field of endeavor, apparatuses for three-dimensional printing, Pan discloses the technique of incorporating an optical range finder and connecting the optical range finder to a controller, wherein the optical range finder is capable of measuring a height of a top surface of the product printed by the printing device relative to a liquid surface of a liquid/solution in a cell/vat for the benefit(s) of facilitating control of  the distance between the printing device and the upper layer of the printed three-dimensional structure (P0011, Fig. 1). 
In the same field of endeavor, apparatuses for three-dimensional printing, Qiao discloses the technique of incorporating a laser range finder and connecting the laser range finder to a controller, wherein the laser range finder is capable of measuring a height of a top surface of the product printed by the printing device relative to a liquid surface of a salt solution in a conductivity cell for the benefit(s) of enhancing printing accuracy (abstract, pg. 3). Qiao also discloses the technique of connecting an electrostatic generating system (HV generator) with conductivity cell ().
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Pan and Qiao by incorporating a laser range finder as instantly claimed for the for the benefit(s) of facilitating control of  the distance between the printing device and the upper layer of the printed three-dimensional structure and/or enhancing printing accuracy. 
Regarding claim 15, Qing further discloses wherein a component of the salt solution in the conductivity cell comprises sodium chloride, potassium chloride, or calcium chloride (calcium chloride solution: pg. 13).
Regarding claim 16, the modified apparatus of Qing is structurally equivalent to the claimed apparatus, and therefore, the modified apparatus of Qing is capable of adjusting electrical conductivity of the salt solution to 1-500 mS/m by adjusting a concentration of the salt solution. Since Schwartz further discloses that concentration and electrical conductivity of the electrolyte solution are related result-effective variables (P0063) and Qiao further discloses adjusting electrical conductivity of the salt solution to 1-500 mS/m by adjusting a concentration of the salt solution (claim 4, pg. 3), the combination further suggests/obviates the subject matter of this claim. 
Claim(s) 4-11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing, Bennett, Schwartz, Pan and/or Qiao as applied to claim 1 above, and further in view of Kanzler (WO 2016150559 with English machine translation - attached). 
Regarding claim 4, Qing further discloses wherein the printing device (18) comprises a printing nozzle (See Fig. 18), but modified Qing fails to disclose a Z-axis driver connected with the PC control system; and a nozzle suction device disposed on the Z-axis driver. 
Bennet or Schwartz further discloses to make the printing device movable in the Z-direction using a the Z-axis driver (P0071, Fig. 1 of Bennet; P0074, Fig. 5 of Schwartz). However, none of the applied references disclose a nozzle suction device. 
In the same field of endeavor, apparatuses for three-dimensional printing, Kanzler discloses the incorporation of  a nozzle suction device (17) and printing nozzle (7) on a Z-axis driver for the benefit(s) allowing suctioning of particles that are not hardened onto the printed workpiece (Abstract, Figs. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Bennet and Kanzler by incorporating  a Z-axis driver, connecting the Z-axis driver to the PC control system, and disposing a nozzle suction device and the printing nozzle on the Z-axis driver such that nozzle suction device is adapted/arranged relative to the printing nozzle for the benefit(s) moving of the nozzle suction device and allowing efficient suctioning of unwanted/unhardened particles. 
Regarding claim 5, Qing further discloses/suggests wherein the printing nozzle comprises at least one droplet inkjet nozzle (P0006, Fig. 6). The secondary references teach other type of claimed nozzles and the claimed nozzles are well-known and suitable for printing bio-ink/printing material.
Regarding claim 6, Qing further discloses/suggests wherein the wherein the printing nozzle comprises:
a printing nozzle housing (protective jacket 17: pg. 11, Fig. 6);
and
a cartridge (unlabeled inner tube of 18: Fig. 6) … containing a bioprinting material (bio-ink: pg. 2).
The combination fails to disclose a heating jacket.
However, Official notice is taken that the technique of incorporating/disposing a heating jacket on a cartridge for the benefit(s) of yielding the predictable/desirable results of enabling heating of printing material in-situ in the cartridge is well-known in the art and the technique of incorporating/disposing a nozzle housing/sleeve on the heating jacket  for the benefit(s) of yielding the predictable/desirable results of providing heat insulation and improving heating efficiency is well-known in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of knowledge in the art by incorporating/disposing a heating jacket on the cartridge for the benefit(s) of yielding the predictable/desirable results of enabling heating of printing material in-situ in the cartridge and disposing the heating jacket on the cartridge in the printing nozzle housing for the benefit(s) of yielding the predictable/desirable results of providing heat insulation and/or improving heating efficiency.
Regarding claim 7, the combination fails to disclose the materials of the printing nozzle housing  and the cartridge.
However, Official notice is taken that the technique of selecting metal as the material for the printing nozzle housings for the benefit(s) of yielding the predictable/desirable result(s) of providing a suitable heat/temperature resistance to the printing nozzle housings is well-known/predictable in the art and the technique of selecting polytetrafluoroethylene as the material for the cartridge for the benefit(s) of yielding the predictable/desirable result(s) of reducing sticking of the printing material to the cartridge and/or preventing reaction of the printing material with the cartridge is well-known/predictable in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of knowledge in the art by selecting metal as the material for the printing nozzle housings for the benefit(s) of yielding the predictable/desirable result(s) of providing a suitable heat/temperature resistance to the printing nozzle housing and by selecting polytetrafluoroethylene as the material for the cartridge for the benefit(s) of yielding the predictable/desirable result(s) of reducing sticking of the printing material to the cartridge and/or preventing reaction of the printing material with the cartridge. Additionally, it has been held that the selection of a material for its suitable properties is obvious.
Regarding claim 8, the modified apparatus of Qing is structurally equivalent to the claimed apparatus, and therefore, the modified apparatus of Qing is capable of using polymer material or a hydrogel material as the bioprinting material. Additionally, Qing further discloses/suggests that the bioprinting material comprises polymer material (alginate: pg. 13). P0026 and 0072 of Bennett as well as  claim 2 of Qiao further suggest/obviate the subject matter of this claim.
Regarding claim 9, Qing fails to disclose a gantry moving platform connected with the PC control system. However, Kanzler further discloses/suggests to include a controllable gantry moving platform (9) for the benefit(s) of increasing the degrees of freedom of the printing nozzle (pg. 8, Fig. 1-4), Bennett further discloses to include a controllable gantry moving platform (3) for the benefit(s) of increasing the degrees of freedom of the printing nozzle (P0071, Fig. 1), and Pan further discloses to include a controllable gantry moving platform (104) and connecting the controllable gantry moving platform to the controller for the benefit(s) of increasing the degrees of freedom of the printing nozzle and controlling the movement of the printing nozzle (P0005, Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Kanzler, Bennett and/or Pan by including a gantry moving platform  and connecting/controlling the gantry moving platform with the PC control system for the benefit(s) of increasing the degrees of freedom of the printing nozzle and/or controlling/enhancing the movement of the printing nozzle. 
Regarding claim 10, as modified in claim 9 above, Kanzler further discloses/suggests wherein
the Z-axis driver (3) is movably disposed on the gantry moving platform (3 includes a z-axis driver  disposed on the x-y axes gantry to allow movement in the z-axis: See Fig. 1-4), the printing nozzle is placed on the gantry moving platform (2 is placed on the on the x-y axes gantry 9 to allow movement in the horizontal plane: See Fig. 1-4) , and the Z-axis driver (3) and the printing nozzle (7) are spaced by an interval from each other (See Fig. 1-4); and
when printing, the PC control system controls the nozzle suction device (17) to suck the printing nozzle (7) through the gantry moving platform  and the Z-axis driver (See Fig. 1-4), and further controls the printing nozzle to move along an X-axis and a Y-axis in the horizontal plane and a Z-axis perpendicular to the horizontal plane (See Fig. 1-4). Thus, the modified Qing discloses/obviates the subject matter of this claim. 
Regarding claim 11, Qing fails to disclose a printing chamber. However, Bennett further discloses the technique of providing a printing chamber for containing a receiving platform system (1),  a printing device (4), and a gantry moving platform (3: P0013, 0071, Fig. 1, Fig. 6), wherein the printing chamber is an outer protective cover of the receiving platform system , the printing device, and the gantry moving platform (P0063, Fig. 6). In addition, Official notice is taking that the that the technique of providing a printing chamber for containing the structural elements of a 3D printer for the benefit(s) of yielding the predictable/desirable result(s) of protecting structural elements of the 3D printer from the external environment is well-known/predictable in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Bennett and/or knowledge in the art by providing a printing chamber for containing the receiving platform system, the printing device, and the gantry moving platform for the benefit(s) of yielding the predictable/desirable result(s) of protecting the printing device, and the gantry moving platform from the external environment.
Regarding claim 14, Qing further discloses including an air pressure control system (controllable air source system comprising 32-34) which is respectively connected with the cartridge (pg. 12, Fig 2), the taught air pressure control system is structurally and/or functionally equivalent to the claimed air pressure control system, and therefore, it is capable of forming air pressure ranging from 0 to 5 MPa in the cartridge as it is variable/adjustable (pg. 12, Fig. 2). pg. 9  and passages about carrier gas of Kanzler further obviates the subject matter of this claim.  
Regarding claim 17, as modified in claim 4 above, Qiao further discloses wherein the electrostatic generating system comprises a negative electrostatic generator connected with the conductivity cell and operating at a working voltage from -1 to -50 kV (claim 5, pg. 3) and Bennett further discloses/suggests to provide a negative electrostatic generator operating at a negative working voltage ranging from 1-30 kV (P0040, 0045, 0052, 0054), thus, the combination further suggests/obviates the subject matter of this claim. 



Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing, Bennett, Schwartz, Pan,  Qiao and Kanzler as applied to claim 6 above, and further in view of Wang (US 20190009474). 
Regarding claim 12, as modified in claim 6 above, Qing fails to disclose a temperature control system.
In the same field of endeavor, apparatuses for three-dimensional printing, Wang discloses the technique of including a temperature control system connected to a control device (claim 8),  the temperature control system controlling a heating temperature of the heating jacket (11) in a printing nozzle and capable of heating a bioprinting material in a cartridge (4) to a suitable temperature including  room temperature to 500° C (P0045, 0072, Figs. 2 & 4) for the benefit(s) of allowing printing of bioprinting material at a desirable/suitable temperature, avoiding clogging of the nozzle and/or improving the printing accuracy/efficiency (Abstract, P0051-0052). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Wang by including a temperature control system, connecting the temperature control system to the PC control system, and using the temperature control system to control a heating temperature of the heating jacket room temperature to 500° C for the benefit(s) of allowing printing of bioprinting material at a desirable/suitable temperature, avoiding clogging of the nozzle and/or improving the printing accuracy/efficiency. 
Regarding claim 13, as modified in claim 12 above, Qing fails to disclose a control panel.
However, Bennett further discloses/suggests the technique of providing a control panel (control display/panel shown in Fig. 6) capable of displaying printing parameters, operation, and/or status (Fig. 6) and Official notice is taken that the technique of providing a control panel configured for displaying printing parameters, operation, and status housings for the benefit(s) of yielding the predictable/desirable result(s) of facilitating monitoring/control of the 3D printer by an operator is well-known/predictable in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Bennett and knowledge in the art by including a control panel, connecting the control panel to the PC control system for receiving printing parameters, and configuring the control panel to display heating temperature of the heating jacket, a voltage value of the electrostatic generating system, and an ongoing printing process operation and printing status for the benefit(s) of yielding the predictable/desirable result(s) of facilitating/enhancing monitoring/control of the 3D printer by the operator. 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing, Bennett, Schwartz, Pan, Qiao and Kanzler as applied to claim 17 above, and further in view of Zhang (CN106827496A with English machine translation - attached). 
Regarding claims 18-19, as modified in claim 17 above,  Qing fails to disclose a positive electrostatic generator. 
However, Bennett further discloses/suggests to include multiple electrostatic generators as the electrostatic generation system capable of operating at a negative or positive working voltage ranging from 1-30 kV for the benefit(s) of enhancing electrospinning (P0040, 0045, 0052, 0054). 
In the same field of endeavor, apparatuses for three-dimensional printing, Zhang discloses the technique of including a positive electrostatic generator (45) operating at working voltage ranging from 5 to 30 kV connected to the printing nozzle as well as a negative electrostatic generator (43) operating at working voltage ranging from -0 to -5 kV for the benefit(s) of enhancing electric field distribution and/or electrospinning (pg.4, pg. 8, pg. 11,)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of Bennett and Zhang by including a positive electrostatic generator operating at working voltage ranging from 0 to 30 kV as well as a negative electrostatic generator operating at working voltage ranging from -0 to -30 kV for the benefit(s) of enhancing electric field distribution and/or electrospinning.
The combination differs from the claimed invention in that the applied references disclose to connect positive electrostatic generator to the printing nozzle whereas the claimed invention requires connecting the positive electrostatic generator to the suction nozzle. However, a person of ordinary skill in the art would have readily recognized that the connection of the positive electrostatic generator to the suction nozzle is an obvious alternative to the connection of the positive electrostatic generator to the printing nozzle yielding the predictable results of generating an electric field from a different location/direction without changing the principle of operation of the apparatus. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Qing in view of ordinary knowledge and rearrangement case law by connecting the positive electrostatic generator to the suction nozzle device instead of the printing nozzle for the benefit(s) of yielding the predictable results of generating an electric field from a different location/direction without changing the principle of operation of the apparatus and/or preventing interference between the generation of the electric field with the printing of material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Xie (US 20180281281) discloses a printing nozzle comprising: a printing nozzle housing (11); a heating jacket (3) disposed in the printing nozzle housing; and a cartridge (32) disposed in the heating jacket (P0036, Figs. 1-2);
Lan (US 20180229433 – of record:) discloses the technique of connecting a high voltage power source to a print device and a build platform for the benefit(s) of generating a strong electric field and/or increasing printing precision (P0015, claim 9, and Fig. 1); 
Wang (US 20190086899 – of record) discloses an X-Y-Z three-axes mobile module 6 configured for moving a print head (5) along the three X-Y-Z axes (P0083 and Fig. 1-1); and
Mulhaupt (US 20030090034 – of record: Fig. 1, accompanying text, and previously applied). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743